GILBERT, Circuit Judge
(dissenting). The court below, in submitting to the jury the question whether the defendant committed the act with which he was charged, limited them to the evidence other than that furnished by Charlotte Geis, and instructed them that the testimony of the latter was admitted for but one purpose, which was its tendency to show the intent of the defendant, and further instructed them that they must eliminate from their consideration all testimony of Charlotte Geis, and, having done so, must determine from the remaining testimony whether or not the defendant committed the act charged in the indictment. The court said: “For this purpose the testimony of the witness Charlotte Geis can be of no avail, and the same must be entirely eliminated from your consideration.”
It thus appears that the testimony of Charlotte Geis was admitted solely for its bearing upon the question of the intent of the defendant in doing the act which was the substance of the charge against him. There was a logical connection between the two acts from which it might be said that proof of the one tended to establish the other. Such evidence should not be rejected where the mind plainly perceives that the commission of the one act tends to prove that the defendant committed the other. If the charge against the defendant was true, it proved him to be a degenerate who had the disposition to commit such acts, and, if so, it was not reversible error, I think, to admit proof of an act identical in its nature, although it was committed more than 2 years prior to the commission of the act for which he was indicted.